ORDER

PER CURIAM.
Appellant Marjorie Sutton, Personal Representative of the Estate of Anna Schmedt (“Decedent”), appeals from the trial court’s judgment in favor of Respondents James and Mary Yarbrough on their petition for specific performance of a debt adjustment agreement. We affirm.
We have reviewed the briefs of the parties and the legal file and find the judgment is supported by substantial and competent evidence on the whole record. An extended opinion would have no precedential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order affirming the judgment pursuant to Rule 84.16(b).